

115 S478 IS: Hunter and Farmer Protection Act of 2017
U.S. Senate
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 478IN THE SENATE OF THE UNITED STATESMarch 1, 2017Mr. Cotton (for himself, Mr. Boozman, Mr. Cochran, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Migratory Bird Treaty Act to prohibit baiting exemptions on certain land.
	
 1.Short titleThis Act may be cited as the Hunter and Farmer Protection Act of 2017.
 2.Baiting of migratory game birdsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by striking subsection (b) and inserting the following:
			
				(b)Prohibition of baiting
 (1)DefinitionsIn this subsection: (A)Baited area (i)In generalThe term baited area means—
 (I)any area on which salt, grain, or other feed has been placed, exposed, deposited, distributed, or scattered, if the salt, grain, or feed could lure or attract migratory game birds; and
 (II)in the case of waterfowl, cranes (family Gruidae), and coots (family Rallidae), a standing, unharvested crop that has been manipulated through activities such as mowing, discing, or rolling, unless the activities are normal agricultural practices.
 (ii)ExclusionsAn area shall not be considered to be a baited area if the area— (I)has been treated with a normal agricultural practice;
 (II)has standing crops that have not been manipulated; or (III)has standing crops that have been or are flooded.
 (B)BaitingThe term baiting means the direct or indirect placing, exposing, depositing, distributing, or scattering of salt, grain, or other feed that could lure or attract migratory game birds to, on, or over any areas on which a hunter is attempting to take migratory game birds.
 (C)Migratory game birdThe term migratory game bird means migratory bird species— (i)that are within the taxonomic families of Anatidae, Columbidae, Gruidae, Rallidae, and Scolopacidae; and
 (ii)for which open seasons are prescribed by the Secretary of the Interior. (D)Normal agricultural practice (i)In generalThe term normal agricultural practice means any practice in 1 annual growing season that—
 (I)is carried out in order to produce a marketable crop, including planting, harvest, post-harvest, or soil conservation practices; and
 (II)is recommended for the successful harvest of a given crop by the applicable State office of the Cooperative Extension System of the Department of Agriculture, in consultation with, and if requested, the concurrence of, the head of the applicable State department of fish and wildlife.
								(ii)Inclusions
 (I)In generalSubject to subclause (II), the term normal agricultural practice includes the destruction of a crop in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop during the current or immediately preceding crop year was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)).
 (II)LimitationsThe term normal agricultural practice only includes a crop described in subclause (I) that has been destroyed or manipulated through activities that include (but are not limited to) mowing, discing, or rolling if the Federal Crop Insurance Corporation certifies that flooding was not an acceptable method of destruction to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
 (E)WaterfowlThe term waterfowl means native species of the family Anatidae. (2)ProhibitionIt shall be unlawful for any person—
 (A)to take any migratory game bird by baiting or on or over any baited area, if the person knows or reasonably should know that the area is a baited area; or
 (B)to place or direct the placement of bait on or adjacent to an area for the purpose of causing, inducing, or allowing any person to take or attempt to take any migratory game bird by baiting or on or over the baited area.
 (3)RegulationsThe Secretary of the Interior may promulgate regulations to implement this subsection. (4)ReportsAnnually, the Secretary of Agriculture shall submit to the Secretary of the Interior a report that describes any changes to normal agricultural practices across the range of crops grown by agricultural producers in each region of the United States in which the recommendations are provided to agricultural producers..